ee
Le

tA

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America . JUDGMENT IN A CRIMINAL CASE
Vv. , (For Offenses Committed On or After November 1, 1987)

Francisco De Los Santos-Garcia Case Number: 3:19-mj-24045

 

 

Chloe §. Dillon fof 4 ES es Ps

THe
Defendant's Attorney HU thaws Maen Env?

OCT 0 8 2019 |

 

REGISTRATION NO, 89545298

 

  

 

 

 

 

 

 

 

THE DEFENDANT: Lo pasoneen mesa
bd pleaded guilty to count(s)_1 of Complaint SOUTHERN bistnies oe Se yp tente
L] was found guilty to count(s) ease nvm
after a plea of not guilty. —

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) ‘1

(J The defendant has been found not guilty on count(s)
CL] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

‘, f

ea TIME SERVED Oo days

 

I Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. .
C) Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, October 3, 2019
Date of Imposition of Sentence
oo

Received NE _ Ss / awed yA

DUSM - HONORABLE RICHARD L, PUGLISI
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy a =. ——-3:19-mj-24045

pel
Hoe | L
ad

 
